NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                           _______________

                                No. 14-2777
                              _______________

                                JIN MEI LIN,
                        Appellant in Civil No. 2-11-cv-06373

                                       v.

           SECRETARY UNITED STATES DEPARTMENT
                  OF HOMELAND SECURITY;
 ALEJANDRO MAYORKAS, Director U.S. Citizenship & Immigration Services;
EVANGELIA A. KLAPAKIS, Filed Office Director U.S. Citizenship & Immigration
                              Services

                                  XIAO LIN,
                        Appellant in Civil No. 2-11-cv-06374

                                       v.

           SECRETARY UNITED STATES DEPARTMENT
                  OF HOMELAND SECURITY;
 ALEJANDRO MAYORKAS, Director U.S. Citizenship & Immigration Services;
EVANGELIA A. KLAPAKIS, Field Office Director U.S. Citizenship & Immigration
                              Services
                        _______________

                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                  (Civ. Nos. 2-11-cv-06373, 2-11-cv-06374)
                              _______________

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               March 17, 2015

            Before: RENDELL, FUENTES, BARRY, Circuit Judges
                                 (Filed: September 1, 2015)

                                     _______________

                                        OPINION
                                     _______________
FUENTES, Circuit Judge:

       Jin Mei Lin and Xiao Lin brought this suit challenging the Department of

Homeland Security’s denial of their naturalization applications. The District Court

granted summary judgment to the defendants, and, on appeal, we will affirm.

       The plaintiffs are siblings, natives of China, and Chinese nationals. Their father,

Hai Rui Lin, is also a native of China and a Chinese national. In February 1999, Hai Rui

Lin married U.S. citizen Tina Chu, a person with whom he had little previous contact, in

China. The following day, Chu returned to the United States, but she filed I-130 Petitions

to admit into the United States Hai Rui Lin as her husband and the plaintiffs as her

stepchildren. In May 2001, the plaintiffs applied to the U.S. Consulate in China for

immigrant visas and alien registrations. Their applications were approved by consular

process, they obtained Legal Permanent Resident status, and they entered the United

States shortly thereafter. Though the plaintiffs stated on their applications that they

intended to live with Chu in California, two weeks after arrival they relocated to

Philadelphia to live with their father’s brother. Hai Rui Lin and Chu formally divorced in

November 2002.




 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
         In 2006, the plaintiffs filed the N-400 Applications for Naturalization that are at

issue in this appeal. The government denied the applications on the basis that, though the

plaintiffs were admitted to the country as lawful permanent residents, the admission was

based on a sham marriage. The plaintiffs then filed an N-336 Request for Hearing. The

government again denied their applications, specifically noting that the only evidence

produced by the plaintiffs to show that the marriage between their father and Chu was

bona fide was assorted phone bills and envelopes that Chu sent to Hai Rui Lin without

contents, along with limited travel records for Chu. The plaintiffs then filed the instant

suits in the Eastern District of Pennsylvania seeking de novo review of the denial of their

naturalization applications. Agreeing with the government that the marriage supporting

the applications was indeed a sham, the District Court granted summary judgment to the

defendants.1

         On appeal, the plaintiffs point to nothing tending to show that the marriage

between Chu and Hai Rui Lin was legitimate. Eligibility for naturalization depends on the

applicant’s lawful admission for permanent residence, and we have held that a person has

not been lawfully admitted for permanent residence if that status is obtained by fraud.2

We thus agree with the District Court’s conclusion that, “[v]iewing the undisputed facts

in a light most favorable to Plaintiffs, it is clear that Hai Rui Lin and Tina Chu did not



1
  The District Court had jurisdiction under 8 U.S.C. § 1421. We have jurisdiction over the
final order of the District Court under 28 U.S.C. § 1291.
2
    Gallimore v. Attorney General of U.S., 619 F.3d 216, 224-25 (3d Cir. 2010); 8 U.S.C.
                                              3
intend to establish a life together, and therefore Jin Mei Lin and Xiao Lin cannot

demonstrate their eligibility for naturalization.”3 Meanwhile, though the plaintiffs’ brief

invokes the Administrative Procedure Act, that Act is inapposite where, as here, there are

independent statutory provisions providing for judicial review of an agency’s decisions.4

         For substantially the same reasons given by the District Court, we will affirm.




§§ 1427, 1429.
3
  See Jin Mei Lin v. Napolitano, Nos. CIV. A. 11-6373, -6374, 2013 WL 2370588, at *4
(E.D. Pa. May 31, 2013).
4
    5 U.S.C. § 704; Bowen v. Massachusetts, 487 U.S. 879, 903 (1988).
                                               4